Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on July 1, 2022, in which claims 1, 5, 7, 9, 12, 13, 15, 17, 19, and 20 are currently amended. Claims 3, 11, and 18 are canceled. Claims 21-23 are newly added.  Claims 1-2, 4-10, 12-17, and 19-23 are currently pending.

Response to Arguments
The objection to claim 12 has been withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
The rejections to claims 1-20 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 103 based on amendment have been considered, however, have not been deemed persuasive.  
With respect to Applicant's argument that Roussel is somehow different from the claimed invention because the classification is done using a spreadsheet, Examiner respectfully disagrees.  One of ordinary skill in the art would recognize that machine learning can be done readily using spreadsheet software.  The "machine learning" in the claim language is cited at a high level of generality and Applicant's arguments do not further distinguish it from the disclosure of Roussel. Examiner also asserts that one of ordinary skill in the art would recognize that a trained machine learning model must rely upon existing data to be trained, therefore the distinction between the data used in Roussel and the data used in the claimed invention is not clear.  The combination of Chaki, Yu, and Roussel is used to teach using a trained model for well data in which a stage start and end time are identified.  Chaki for example teaches using a neural network for analysis of well data.  Further, with regards to the trained model and the use of known data as input to the system of Roussel, one of ordinary skill in the art would recognize that this data (stage classification data, identified through flags in the instant specification) must also be known and input into the model in order to train the model of the claimed invention to detect stage start and end times.  With respect to the instant specification stage start and end times are determined by plotting the data against time for a given stage.  Roussel similarly plots stage specific data in at least [¶0155] "FIG. 7 displays the pressure curves for the instantaneous, 3-min, and 5-min shut-in pressure" and it would be obvious to take the first and last temporal element of each stage or to interpolate between the temporal data.  Examiner asserts in fact, that if the start and end times had not been identified by the system used to generate the plot, it would have been impossible to determine stage-wise temporal intervals as depicted in Roussel.  Roussel explicitly teaches that the start and end of each stage can readily be identified and FIG. 6-8 show this data being explicitly plotted temporally as a function of stages which is interpreted as being synonymous with the disclosure of the claimed invention.  For these reasons Examiner asserts that the interpretation is reasonable, and the rejection should be maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-2, 4-10, 12-14, 16-17, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaki (“A Novel Preprocessing Scheme to Improve the Prediction of Sand Fraction From Seismic Attributes Using Neural Networks”, 2015) and in view of Yu (US 2019/0147125 A1) and in further view of Roussel (US 2020/0362669 A1).
	Regarding claim 1, Chaki teaches A method for identifying characteristics of well data, the method comprising: ([p. 1808 Sec. I] "the identification of hydrocarbon enriched formations by characterization of each lay the borehole is of enormous importance to the explorers. Recognition of potential hydrocarbon-enriched zones in a prospective oil exploration field can be carried out using well logs which can categorize layers into different sections such as dry, water-containing, and hydrocarbon-bearing layers")
	pre-processing well data ([p. 1809 Sec. I] "The workflow starts with preprocessing stage, which uses three alternative approaches for target variable regularization based on Fourier transform (FT), wavelet decomposition (WD), and empirical mode decomposition (EMD)")
	the well data comprising one or more data channels corresponding to one or more sensor values from a well; ([p. 1810 Sec. II] "The borehole data are recorded at specific well locations along depth with a high vertical resolution. Conversely, the seismic data are collected spatially in time domain with a sampling interval of 2 ms" Collected data is interpreted as synonymous with sensor values.)
	smoothing the pre-processed well data ([p. 1815 Sec. III] "The FT is a linear transform where the frequency spectrum of a time domain signal is obtained. Based on the comparison between the frequency spectrums of the predictor seis mic impedance and target SF, the regularization parameter is selected. The result of FT-based regularization changes according to the value of the selected regularization parameter. If the value of the selected regularization parameter were very small, then the regularized signal would become smooth by shedding the finer trends of the original target signal")
	with a first smoothing window; ([p. 1814 Sec. III] "Seismic and well log signals are nonstationary signals. Reports suggest that in most of the cases, the frequency analysis of signals is carried out in selected windows")
	feeding the smoothed well data to a trained model, (See FIG. 2).
	the trained model identifying characteristics of the received well data; ([p. 1817 Sec. IV] "Postprocessing with larger window sizes (e.g., 5 × 5 × 5 or higher order) would further smoothen out the predicted SF volume at the cost of detailed SF variation. In our subsequent research attempts, adaptive postprocessing method having the potential to further improve the prediction result will be worked out. This would help in subsurface characterization")
	wherein the trained model has been trained by: pre-processing a training data set of well fracturing data; ([p. 1815 Sec. IV] "The training dataset is created by aggregating 70% sample patterns from each of the wells. The training patterns are scrambled to remove any possible trend along the depths.
The remaining 30%".  See also  FIG. 2.)
	smoothing the pre-processed training data ([p. 1815 Sec. III] "The FT is a linear transform where the frequency spectrum of a time domain signal is obtained. Based on the comparison between the frequency spectrums of the predictor seis mic impedance and target SF, the regularization parameter is selected. The result of FT-based regularization changes according to the value of the selected regularization parameter. If the value of the selected regularization parameter were very small, then the regularized signal would become smooth by shedding the finer trends of the original target signal" See also FIG. 2.)
	with a second smoothing window, the second smoothing window of a particular size different than a size of the first smoothing window; and ([p. 1814 Sec. III] "Reports suggest that in most of the cases, the frequency analysis of signals is carried out in selected windows with respect to a given orthogonal basis" [p. 1817 Sec. V] "Median filter is an order statistic filter, i.e., nonlinear spatial filter. In case of order statistics filters, the filtered output is dependent on the ordering (ranking) of the pixels in the image area contained by the selected window" Chaki explicitly teaches having multiple windows for processing as well as the advantage to different smoothing window sizes.)
	training the model using the smoothed training data, (See FIG. 2).
	the model trained to identify well data characteristics in data. ([p. 1817 Sec. IV] "Postprocessing with larger window sizes (e.g., 5 × 5 × 5 or higher order) would further smoothen out the predicted SF volume at the cost of detailed SF variation. In our subsequent research attempts, adaptive postprocessing method having the potential to further improve the prediction result will be worked out. This would help in subsurface characterization")
	However, Chaki does not explicitly teach selecting multiple stages for training a model, each stage correlating to an interval in which well fracturing operations are performed, the model corresponding to the trained model; 
	labeling the pre-processed training data based on the selected multiple stages; wherein the characteristics include at least one of a stage start time 
	and a stage end time, 
	each identified by the [trained] model identifying a sequential portion of the received well data as from a hydraulic fracturing stage, the stage start time corresponding to a beginning time of the sequential portion and the stage end time corresponding to an ending time of the sequential portion.  

Yu, in the same field of endeavor, teaches selecting multiple stages for training a model, each stage correlating to an interval in which well fracturing operations are performed, the model corresponding to the trained model; ([¶0209] "The rig state labels are not used in the training process; rather, they were used to generate a visualization, which shows that the DNN model encodes the multi-channel drilling data with the respect to the drilling physical states, as the emerging clusters correlating to rig state labels." Rig state interpreted as synonymous with fracturing operation stage.)
	labeling the pre-processed training data based on the selected multiple stages; ([¶0122] "As an example, a rig state identifier can includes functionality to obtain data from the data acquirer and aggregator and transform the data into state information. As an example, state information may include health and operability of a rig as well as information about a particular task being performed by equipment."). 

	Yu and Chaki are both directed towards using neural networks for well analysis.  Therefore, Yu and Chaki are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network system described in Chaki with the labeling recommended by Yu. The neural network system is used for classifying data, and it is common in the art to label data in a classification system.  This is further reinforced by Yu who explicitly demonstrates labeling the data based on the rig states which anticipates the intended use of the instant.  Furthermore, Chaki teaches several advantages to traditional drilling focused neural network systems, such as in pre-processing [p. 1814 Sec. III] as well as in the model building phase [p. 1815 Sec. IV] which would make it obvious to combine with known drilling focused neural network systems.  This motivation for combination also applies to the remaining claims depending on this combination.  

	However, the combination of Yu and Chaki does not explicitly teach wherein the characteristics include at least one of a stage start time 
	and a stage end time, 
	each identified by the [trained] model identifying a sequential portion of the received well data as from a hydraulic fracturing stage, the stage start time corresponding to a beginning time of the sequential portion and the stage end time corresponding to an ending time of the sequential portion.  

Roussel, in the same field of endeavor, teaches wherein the characteristics include at least one of a stage start time ([¶0072] "By “stress load”, we refer to the net pressure in the hydraulic fracture(s) of one stage just prior to the start of the subsequent stage, which is the source of induced stress interference. Factors influencing the magnitude of the stress load include:" Roussel explicitly teaches identifying the start interval of the subsequent stage.)
	and a stage end time, ([¶0030] "The “free data” is typically obtained following the end of injection of each fracturing stage of a plug-and-perf hydraulic stimulation" "free data" is interpreted as a label for the well data according to the identified end of stage interval.)
	each identified by the [trained] model identifying a sequential portion of the received well data as from a hydraulic fracturing stage, the stage start time corresponding to a beginning time of the sequential portion and the stage end time corresponding to an ending time of the sequential portion. ([¶0068] "“ISIP Analysis” is the evaluation steps of the methods disclosed herein that matches the ISIP escalation during a multi-stage plug-and-perf completion with developed analytical equations and type-curves to obtain fracturing information such as fracture height, length, and area and the horizontal stress anisotropy. The results of the ISIP analysis are utilized by modeling programs for optimizing a reservoir simulation plan, although other uses in the reservoir and geomechanical models are possible." [¶0072] "By “stress load”, we refer to the net pressure in the hydraulic fracture(s) of one stage just prior to the start of the subsequent stage, which is the source of induced stress interference. Factors influencing the magnitude of the stress load include:" Roussel explicitly teaches utilizing the model to determine drilling stages.  Roussel explicitly teaches identifying the start interval of the subsequent stage while simultaneously teaching the stage immediately prior to it.). 

	Chaki, Yu, and Roussel are all directed towards fluid drilling analysis.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the trained neural network analysis of Chaki and Yu with the analysis of Roussel by implementing temporal shut-in pressure analysis with neural networks trained for drilling analysis. Roussel teaches that shut-in pressure is an important indicator for hydraulic fracturing, and that combination of shut-in pressure analysis with a neural network would amount to the combination of a known method with a known device.  Roussel further discloses the inherent benefits of their system in the field of drilling ([¶0029] “One advantage of the method is that it is a fracture/stress diagnostic method that uses data that is systematically available for every well being hydraulically stimulated. This “free data” not only saves time and costs, but allows the method to be quickly implemented on site by a field completion engineer. Also, the method does not require additional field operations or downhole/surface equipment, thus saving implementation costs.”).  
	Regarding claim 2, the combination of Chaki, Yu, and Roussel teaches The method of claim 1, wherein the model comprises one or more of a logistic regression model or a neural network binary classifier. (Yu [¶0164] "The system 700 can be for machine classification and learning. As shown, the system 700 includes convolution and pooling layers, fully connected layers and Nx binary classifications as outputs"). 

	Regarding claim 4, the combination of Chaki, Yu, and Roussel teaches The method claim 1, wherein selected features of the training data are smoothed, and the trained model has been further trained by selecting features from the training data, the selected features used by the trained model to identify the well data characteristics. (Chaki  [p. 1815 Sec. III] "The FT is a linear transform where the frequency spectrum of a time domain signal is obtained. Based on the comparison between the frequency spectrums of the predictor seismic impedance and target SF, the regularization parameter is selected. The result of FT-based regularization changes according to the value of the selected regularization parameter. If the value of the selected regularization parameter were very small, then the regularized signal would become smooth by shedding the finer trends of the original target signal" [p. 1817 Sec. IV] "Postprocessing with larger window sizes (e.g., 5 × 5 × 5 or higher order) would further smoothen out the predicted SF volume at the cost of detailed SF variation. In our subsequent research attempts, adaptive postprocessing method having the potential to further improve the prediction result will be worked out. This would help in subsurface characterization" Seismic impedance interpreted as selected feature.). 

	Regarding claim 5, the combination of Chaki, Yu, and Roussel teaches The method of claim 1, wherein feeding the smoothed well data to the trained model comprises: fitting a linear regression model to the pre-processed well data (Roussel [¶0127] "The collected ISIP data is then “matched” with data generated by EQU. 1. The most straightforward solution consists in minimizing the squared differences between the data and ‘match’ data generated by EQU. 1 (least-squares linear regression)")
	to generate an instantaneous shut-in pressure (ISIP) flag, the ISIP flag corresponding to a pressure value correlated to a slurry rate value equal to zero. (Roussel [¶0065] "“Shut-in pressure” (SIP) refers to the surface force per unit area exerted at the top of a wellbore when it is closed at either the Christmas tree or the BOP stack. The pressure may be from the formation or an external and intentional source, and combinations thereof. The SIP may be zero, indicating that any open formations are effectively balanced by the hydrostatic column of fluid in the well. If the pressure is zero, the well is considered to be dead, and can normally be opened safely to the atmosphere." Determining that a well is considered dead is interpreted as synonymous with generating an ISIP flag value correlated to a slurry rate value equal to zero). 

	Regarding claim 6, the combination of Chaki, Yu, and Roussel teaches The method of claim 5, wherein pre-processing the well data further comprises: identifying one or more intervals of the well data from which ISIP values may be generated, (Roussel [¶0030] "The “free data” is typically obtained following the end of injection of each fracturing stage of a plug-and-perf hydraulic stimulation, after friction forces in the wellbore, perforations and near-wellbore region dissipate. While ISIPs may be obtained during Diagnostic Fracture Injection Test (DFIT), the method described herein generally applies to ISIPs measured at the end of fracturing stages in a plug & perf completion." the end of fracturing stage is interpreted as an identified interval of which ISIP values may be generated.)
	wherein a binary neural network classifier identifies the one or more intervals; and (Yu [¶0164] "The system 700 can be for machine classification and learning. As shown, the system 700 includes convolution and pooling layers, fully connected layers and Nx binary classifications as outputs")
	labeling the well data according to the identified one or more intervals. (Roussel [¶0030] "The “free data” is typically obtained following the end of injection of each fracturing stage of a plug-and-perf hydraulic stimulation" "free data" is interpreted as a label for the well data according to the identified interval.). 

	Regarding claim 8, the combination of Chaki, Yu, and Roussel teaches The method of claim 1, wherein the data channels comprise one or more of a treatment pressure (TP), a slurry rate (SR), a clean volume (CV), or a proppant concentration (PC). (Yu [¶0200] "As to training, real drilling time series data with sample rate of 5 second/sample were fed into a DNN, as defined by various parameters of Table 1, including channels of block position (BPOS), hookload (HKLD), pressure (SPPA), surface torque (STOR), RPM, and pump rate (SPM1)" pressure (SPPA) interpreted as synonymous with treatment pressure, slurry rate interpreted as synonymous with pump rate.). 

	Regarding claims 9, 10, 12-14, and 16, claims 9, 10, 12-14, and 16 are directed towards a computer system for performing the methods of claims 1, 2, 4-5, 6, and 8, respectively.  Therefore, the rejection applied to claims 1, 2, 4-5, 6, and 8 also apply to claims 9, 10, 12-14, and 16.

	Regarding claims 17, 19, and 21-23 are directed to a computer program product for performing the method of claims 1, 2, 4, and 6 respectively.  Therefore, the rejection applied to claims 1, 2, 4, and 6 also applies to claims 17, 19, and 21-23.

	Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chaki, Yu, and Roussel and in further view of Derode (“Seismic responses to fluid pressure perturbations in a slipping fault”, 2015).

	Regarding claim 7, the combination of Chaki, Yu, and Roussel teaches The method of claim 5.
	However, the combination of Chaki, Yu, and Roussel does not explicitly teach further comprising generating a heat map interface based on the ISIP flag, the heat map interface comprising ISIP flag indicators for multiple stages of one or more wells, the heat map interface further comprising visual groupings of stage heat maps, the groupings corresponding to formations to which respective stage data is related, wherein the correspondence is based on the ISIP flag indicators.  

Derode, in the same field of endeavor, teaches The method of claim 5, further comprising generating a heat map interface based on the ISIP flag, the heat map interface comprising ISIP flag indicators for multiple stages of one or more wells, the heat map interface further comprising visual groupings of stage heat maps, the groupings corresponding to formations to which respective stage data is related, wherein the correspondence is based on the ISIP flag indicators. (See FIG. 3. [p. 3200] "(a–c) Signals and spectrograms (Vel2, Z component) of the tectonic, TLS, and LP events, respectively. (d) Frequency spectrum smoothed using a median filter sliding windows of the displacement of the three types of seismic events and the background noise (displacement). (e) Pressure variations, seismic signals, and spectrogram in the 1200–1600 s time windows. Note that, on the spectrogram, the bands at frequencies multiple of 50 Hz are due to electrical noise." Spectrogram interpreted as synonymous with heat map.  Pressure variations corresponding to heatmap interpreted as synonymous with generating a heat map interface based on the ISIP flags.). 

	Chaki, Yu, Roussel, and Derode are all directed towards fluid drilling analysis.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the drilling focused neural network systems in Chaki and Yu with the drilling analysis techniques in Roussel and Derode.  A person of ordinary skill in the art would be able to determine that generating a spectrogram from time series data is well known and common in the art.  It would also be obvious to display said spectrogram using an interface.  Derode further shows that matching shut-in pressure to the spectrogram is not a novel concept.  Derode also explains the benefit of this analysis in the field of hydraulic fracturing ([p. 3197 Sec. I] “Fluids are known to be a triggering and increasing factor of the rupture in seismogenic faults...If the effects of fluid pressures in the concept of stable and unstable sliding are known on theoretical grounds, experimental data to constrain those theories are rare [Cornet et al., 1997; Guglielmi et al., 2008; Cornet, 2012], and relating observations with theory is challenging...Thanks to the proximal monitoring (meters) at high frequency (~kHz), the links between the different seismic responses associated with transient fluid pressures and fault deformation can be investigated”).

	Regarding claims 15 and 20, claims 15 and 20 are directed towards a computer system and a computer program product, respectively, for performing the method of claim 7.  Therefore, the rejection applied to claim 7 also applies to claims 15 and 20. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126